Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed. Applicants response dated 2/25/21 has overcome the rejections under 112(a) and 112(b). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morioka et al ("Development of a novel enzyme-linked immunosorbent assay for blood and urinary eosinophil derived neurotoxin: A preliminary study in patients with bronchial asthma", International Archives of Allergy and Immunology, May 2000, 122, 1, 49-47) disclose an ELISA to detect eosinophil-derived neurotoxin in patients with bronchial asthma. However, the disclosed ELISA does not use the monoclonal antibody expressed from hybridoma cell line KCLRF-BP-00389 and does not disclose a strip device using the aforementioned monoclonal antibody. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



3/22/2021